Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mondo, J.), rendered May 16, 2011, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the particular circumstances of this case, including the “age, experience and background” of the defendant (People v Seaberg, 74 NY2d 1, 11 [1989]), the record does not demonstrate that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248 [2006]). Therefore, review of the defendant’s contention that the Supreme Court should have afforded him youthful offender treatment is not precluded (see People v Charles S., 102 AD3d 896 [2013]).
However, the defendant’s contention that he should have been granted youthful offender treatment is unpreserved for appellate review (see People v Meriwether, 51 AD3d 823, 824 [2008]; People v St. Hilaire, 48 AD3d 834 [2008]). In any event, under the circumstances of this case, including the defendant’s repeated failure to comply with the conditions of his plea agreement, the denial of youthful offender treatment was a provident exercise of the Supreme Court’s discretion (see CPL 720.20 [1]; People v Meriwether, 51 AD3d at 824; People v Kinloch, 7 AD3d 734, 735 [2004]; People v Gonzalez, 265 AD2d 216 [1999]). Skelos, J.P., Angiolillo, Dickerson and Roman, JJ., concur.